PER CURIAM.
Epitomized Opinion
Wessel’s intestate, a boy 6 years old, was struck by a moving van belonging to Goldfiies, and killed. The jury returned a verdict for Gldflies. Wessel called a witness who testified that she could not judge how fast the truck was going because she did not see it coming. She was then asked: “Well, from how it was’ going afterwards, did you have an opportunity to judge?” The court sustained the objection to this question. This was assigned as error. Wessel also pointed out that certain extracts in the charge to the jury were misleading. In affirming the judgment the Court of Appeals held:
1. The witness was not qualified to testify as to the speed of the automobile and the answer to the question was porperly excluded.
2. The comfpiamt as to the general charge is against certain extracts, which, if standing alone, might be misleading, but taken in connection with the charge as a whole, '"he objections are not well taken.